﻿The Government of Ecuador would like to extend to Ambassador Joseph Garba its warmest congratulations on his election to the presidency of the forty-fourth session of the General Assembly. His country and mine have shared interests and shared aspirations, and we are confident of his skills in guiding the debates of this General Assembly.
I should also like to express our gratitude to Ambassador Dante Caputo for the efficient manner in which he presided over the proceedings of this Assembly's session last year.
It is now ten years since democracy was re-established in Ecuador and a year since President Rodrigo Borja assumed his constitutional mandate. During this period the Ecuadorian people have strengthened their political system and have made serious efforts to surmount the economic difficulties encountered.
The Administration has been forced to adopt stringent measures to streamline its economy, honour its international commitments and attempt to improve the social circumstances of its poorest citizens. So far it has managed to launch a sustained process of stabilization and economic recovery and to lay the foundations for social development in a climate of freedom, security, peace, respect and democratic discipline.
We have made special efforts to broaden our role in international affairs by strengthening our relations both with industrialized and with developing countries. We are convinced that co-operation and solidarity are essential to development and the harmonious coexistence of nations.
We are conscious also of the reality in which we live and of the regional commitments to give a new dimension to Latin American and Caribbean unity and in this context to work for Andean and Latin American integration and co-operation between Amazonia and the South Pacific. Ecuador shares problems and positions with the third world and with the Movement of Non-Aligned Countries. We hope the twenty-first century will see Latin America united, enjoying solidarity, and truly integrated, with a system of collective security that will make confrontation between nations inconceivable and proscribe violence, it is our hope that mutual trust will set the region on a course which will allow all of the countries, individually and collectively, to have sound possibilities of development. In the Andean region we have taken significant steps to consolidate a process of integration, which will promote progress in trade, political, economic and social affairs, as well as in the technological, scientific and cultural areas.
We have given impetus to a good-neighbour policy aimed at improving links with the neighbouring countries of Colombia and Peru, through an effective, straight-forward mechanism which enables us to strengthen our affinities and take advantage of the possibilities of co-operation and complementation. The process that we have under way with Peru will create the climate and conditions necessary to enable our countries, in a spirit of brotherly collaboration, to make joint efforts to promote their people's development and solve their traditional difference on a renewed basis of justice, trust and friendship, in a new era of fruitful bilateral relations. We have also strengthened our relations and intensified our action in multilateral forums because we believe that the discussions and activities of the international community will help significantly to solve our national problems. I would like here to reiterate my Government's tribute e to the United Nations and its support for the Organization and to express our thanks to its specialized agencies, which are doing so much to help us surmount our development problems.
As a member of the international community we are undoubtedly living in hopeful times. However, the threat of confrontation has not been eliminated, nor has a solution been found to all regional conflicts. Nor can we claim victory in our fight against poverty or sickness. We cannot yet say that we are close to the time when all the peoples of the United Nations will have attained living standards consistent with human dignity. Nor can we claim that we have completely eliminated friction or dangerous misunderstandings or that violence has been eradicated. There are still many serious problems, but there are also undoubtedly positive signs which we should reinforce. It is obvious that a new spirit of detente makes dialogue and co-operation easier. Several conflicts that only yesterday represented a serious threat to peace now appear to be giving way to constructive negotiations.
Thus, we welcome this rebirth of hope. We enthusiastically support the renewed spirit of peace, the steps taken towards the elimination or reduction of weapons of mass destruction and the perspectives for closer understanding within a framework that should lead to greater solidarity between nations and to the establishment of a fairer international order. The united Nations has made an essential and extremely valuable contribution to all those efforts. In order to overcome the remaining pockets of tension, however, we will have to undertake more vigorous and dynamic action. The fundamental task of maintaining and strengthening peace is everybody's business, it has to be undertaken by the great Powers as well as the small countries, by Governments as well as individuals. Peace is the business of humanity as a whole.
Agreement, as a road to coexistence, is an urgent goal to be achieved at the international level. Thus, we welcome the rapprochement between the United States and the Soviet Union and we trust that its consolidation will strengthen the hopes of agreement and harmony, and thus reduce the tensions both between the super-Powers and at the level of regional conflicts. We welcome also the progress made in our region towards a negotiated solution to the Central American crisis. With genuine political will, momentous political steps are being taken. We trust that all the Governments that are parties to the Escruipulas II and Tela Agreements will abide by the commitments they have assumed, and that all members of the inter-American community will do their best to facilitate the achievement of the goals of peace and the democratization process, and will refrain from anything that might hinder it. We also welcome the efforts to establish a dialogue aimed at bringing to an end the conflict in El Salvador, which has already cut short too many lives and severely undermined that country's development.
In Latin America we cannot be indifferent to what is happening to the political system of other countries in the region. We are quite aware that the persistence of totalitarian regimes, the temptation of military takeovers, the continued existence of guerrilla movements, irregular forces and different forms of terrorism ultimately affect the security of all. We are beginning to experience democratic interdependence in Latin America, which is thoroughly consistent with our deep respect for the principle of non-intervention.
Hence, those of us who support and promote a negotiated political solution among all the sectors involved in the Panama crisis believe that the dialogue among the parties, which was interrupted by an artificially set. date that had established an absurd time-limit, should be resumed so that Panamanians can arrive at a Panamanian formula that will bring about the beginning of a legitimate, fully democratic process leading to the establishment of a constitutional government.
Our desire for peace leads us to promote any process aimed at achieving and strengthening peace and points to the need to find negotiated solutions to all disputes, we have always given proof of this. We believe that all of us must make fairness a universal value so that the vital interests of each nation, be it big or small, will be equally valid and internationally respected.
The independence of Namibia will represent monumental progress on the part of the international community in its struggle to eradicate colonialism. The civilized world requires that some of the encouraging statements that have been heard lately find real expression in the eradication of the abhorrent apartheid system and other equally unacceptable discriminatory practices. 
We also hope that the goals of negotiation and reconciliation set for the Middle East region will be achieved. This is a region with which we Latin Americans feel historically linked - as we do with all other areas of persistent conflict - although in the last year there have been significant steps towards a resolution. This is, in any case, the time for us to realize that the risks are not merely military but have very tragic political, social and economic dimensions. We must look towards the establishment of a safer world for everyone.  The lack of security in the world at large, and in Latin America in particular, has many deep-rooted causes. Among them are the violence in the large urban centres, the difficult situation of the peasants, the deterioration of the environment and quality of life, poor working conditions and low pay, the stifling practices of those who wield financial power, food imbalances and unmet health needs, and the lack of opportunity for the young to use their imagination and energy. They are also to be found in the failure to make the unfair international order more democratic, and in lack of respect for human rights and the sovereignty of nations through unjustified interference.
An insecure society leads to frustration, conflict and violence. Our most urgent task and social obligation in Latin America is to make democracy a practical reality for the disadvantaged in our societies. Historically, the effectiveness of our democracy will be measured by its ability to bring tangible relief and benefits to more than 130 million human beings in Latin America living in really unacceptable conditions.
In some nations poverty has reached levels that were deemed impossible in Latin America. Forty per cent of the population of the region lives below the poverty line. Poverty is the single main cause of death on our continent, we need the kind of development that will eradicate the roots through permanent political solutions. Next year Ecuador will host the Second Regional Conference on Dire Poverty, and we believe that it is essential to reach genuine agreement and a firm
commitment by all our countries and all their social sectors, as well as by the countries of the industrialized north and international agencies for technical co-operation.
 President Borja has expressed throughout his political life - and certainly since he came into office - his deep concern for children. We has said that during his Administration the needs of children will be his main priority. Children are the silent victims of societies in crisis and of underdevelopment. Child mortality rates are tragically high and, although revolutionary methods have been devised to reduce them, too many children are dying of avoidable causes. Accordingly, my Government supports the Convention on the Rights of the Child, which is based on an international consensus and commitment. Ecuador also supports enthusiastically the convening of a meeting of Heads of State to mobilize at the highest level efforts aimed at safeguarding the lives and dignity of children. 
Let us be clear: our developing countries, especially in Latin America, have seen during this decade their material, economic and social progress con. to a halt. That is why Enrique Iglesias has called it the lost decade. Per capita income and production have fallen while inflation, unemployment and poverty have increased, giving rise to a protracted crisis that represents the main challenge to our democracy.
The situation in Latin America is mostly expressed in terms of economic deficits and debt-servicing difficulties. But these debts are not just the result of our mistakes and problems. They also reflect an unfair system of international economic relations. Clearly, there is a shared responsibility for their genesis and, hence, their solution requires an equal sharing of responsibilities and costs.
It is true that in recent months there has been an evolution of thought as to the origins of the problem, and it is now accepted that it is necessary to lighten the developing nations' debt burden in keeping with their needs for growth and social progress. The recognition of the joint responsibility of creditors and debtors has found pragmatic expression in the Brady plan. Its implementation, however, does not offset the accumulated damage of almost a decade and implies negotiations with international banks that seem to have hardened their positions based on earlier experience.
 In this context, it is relevant to point out that during the recent visit of the President of Ecuador to Madrid, the Government of Spain, in a joint statement, indicated its willingness to consider a reduction of Ecuador's public debt. I believe this is the first time that a Government has formally expressed such an intention. I mention this because, in our view, this is an extremely important step in the efforts to bring about a change of attitude in the way this serious problem is being dealt with.
The elimination or sizeable reduction of financial flows and investment have led to increased stagnation and generated a vicious circle resulting in the maintenance of restrictions which hamper development and, consequently, undermine the ability to repay.  In international trade - the other main source of economic recovery - it is necessary to abandon protectionist practices that continue to hamper the growth efforts of developing countries, as well as the possibility of their overcoming their vulnerability and dependence.
If we mention the international climate and its impact on the development of the debtor countries, this does not mean shirking our own responsibility to overcome our probes and achieve a better standard of living, certainly we expect understanding and cooperation from the international community and certainly it - urgent to reform an international order that impedes our progress and perpetuates injustice. But, equally, we know that it is our responsibility to build societies that can guarantee, at the donation level, those conditions that we expect of the democratic course that we have chosen: Justice with freedom, respect for man, and development.
Domestic efforts to achieve economic recovery have a political cost but there has to be a limit to the sacrifice. Medicine is intended to cure the patient, not to kill him or compound his condition. That is why we raise our voices against protectionist measures that frustrate cur dances of growth. We call for fresh investment, and we call on creditor banks to accept the reality prevailing in the debtor countries.
If the pressure of the external debt is relieved, and financial liquidity restored, progress will be made towards opening the economies of small countries without the risk of destabilization. Develop options can be preserved in such a way that the State fulfils an adequate role by stimulating and guiding the forces Of production. To that end, it is necessary to have well-defined rules of the game that protect national interests and instil confidence in all those who take part in the production process by sullying their work, capital or technology. Together,  they will bring about harmony and efficiency in the process of economic revitalization, wealth-building and fair participation. That will also help to maintain social peace and to strengthen democratic institutions.
The protection of the environment is closely related to development and to the need to safeguard the future of humanity, m few areas are the unity of man and the interdependence of nations clearer than in this one. We must all co-operate to prevent the deterioration of the environment, since we all depend upon it. Environmental protection and preservation are obligations of the international community, of those countries and enterprises with the technology to exploit natural resources, of the States in which those natural resources are found, and of those with the responsibility to use them for their peoples' development.
Ecuador has condemned all forms of terrorism because it considers terrorism to be a crime against mankind and believes that it must be fought internationally with the help of all States. The International Conference on Terrorism must be the starting-point in the elimination of this threat, which is often closely linked to the perverse activity of drug trafficking. In recent days there has evolved a vast world-wide movement of solidarity towards the elimination of drug trafficking. Ecuador shares the determination to take whatever action may be necessary to combat the drug menace.
Terrorism and drug traffic, underdevelopment, injustice and the denial of freedoms are different ways of violating human rights, whose protection is one of the main concerns of the world Organization.
 Can anybody doubt that peace is not merely the absence of war but also the rejection of all forms of violence? We are duty-bound to redress injustice and to guarantee freedoms, because the perpetuation of the former and the denial of the latter are a form of aggression against man, sometimes harsher than that inflicted by traditional warfare. Our fight must be ethical and consistent with the values we cherish. There is growing interdependence among States. If being a member of the human species is not enough to make people want to take common action, surely the fact that peace is indivisible and that problems, regardless of where they begin, affect all countries must be sufficient.
On the eve of the twenty-first century we have to rethink the role of international operation, which is of crucial importance. We have to examine realistically the circumstances in which we live and the urgent need to act in consonance with the diversity of the present world situation, we must go beyond formal relations and achieve real understandings on which to build a future of Peace and security, equity and prosperity for all. To do otherwise would be tantamount to compromising the dignity of the weakest communities on the world scene. 
For the last 44 years we have practised here the diplomacy of peace. Here was established in the 1960s the diplomacy for development. We cannot deny that we have experienced frustration. But we have also made historic progress towards eliminating and containing conflicts and reducing injustice among nations. Today we know better, we have more experience and a greater understanding of our realities. Our faith in the principle and purposes of the Organization has not wavered.
Let us then resort to the mechanisms available to us and let us, as united nations, give a clear answer to the challenges facing the international community at this time, why not speak about international social justice, about a new diplomacy practised with insight and sincerity, which will define its goals and devise the international measures necessary to achieve them? 
Let us make interdependence a reality that benefits all of us. This can be done only if, in our interests, we all use our imagination and ingenuity in the  search for peace. Violence, famine, illness, poverty and drug traffic are problems affecting each and every one of us. They are challenges that we must overcome together by attacking their origins, their root causes.
On the basis of long personal experience in the Organization I am convinced that all peoples and all Governments have now shown a willingness to be guided by clear thinking, and that the United Nations will make the necessary efforts to take, with a sense of universality and clear realism, the decision to build the new world order that we all hope for. That mission of justice will turn into a crusade of peace.
On the fortieth anniversary of the Universal Declaration of Human Rights the General Assembly paid posthumous homage to Monsignor Leonidas Proafto, an acknowledged defender of human rights in my country. To conclude this statement, I should like to express Ecuador's deep gratitude for this act by the international community, which has thus extolled a life devoted to the noblest causes of humanity and has given special encouragement to those who believe in man and who work throughout the world to solve the problems of the neediest in our midst. This is the kind of task to which only men and women of goodwill devote themselves.
